Citation Nr: 0521242	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-04 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
spondylosis of the dorsal spine with low back pain syndrome 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for cervical 
spondylosis with C5-6 and C6-7 stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from July 1977 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  A February 2001 rating decision continued a 20 percent 
rating for degenerative spondylosis of the dorsal spine with 
low back pain syndrome.  An October 2001 rating decision 
denied service connection for cervical spondylosis with C5-6 
and C6-7 stenosis.  

This case was previously before the Board in June 2003 and 
August 2004 when it was remanded for additional development.  
The requested development has been completed to the extent 
possible, and the Board proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence does not relate the 
veteran's cervical spine disorder to service or to any 
service connected disability.

3.  The veteran's service connected degenerative spondylosis 
of the dorsal spine with low back pain syndrome is not 
manifested by severe symptoms of lumbosacral strain, 
limitation of motion that is more than moderate, neurological 
symptoms including radiculopathy, forward flexion of 30 
degrees or less, or ankylosis.




CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service; and is not due to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 38 C.F.R. 
§§3.303, 3.310 (2004).

2.  The criteria for an evaluation in excess 20 percent for 
degenerative spondylosis of the dorsal spine with low back 
pain syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (2002) (effective prior to 
September 26, 2003), Diagnostic Code 5237 (2004) (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran's service medical records show treatment for 
complaints of back pain with radiation into the lower 
extremities.  There was no separation examination; however, 
on VA examination immediately following service in December 
1994, the veteran noted that his back began hurting him about 
10 years ago, and he seemed prone to some left sciatic 
distribution.  On examination, the veteran had minimal pain 
in the thoracic spine.  The diagnosis was probable lumbar 
spine syndrome with left sciatic distribution.  There were no 
complaints or treatment referable to the cervical spine in 
the service medical records or on VA examination.  Following 
X-ray examination, service connection was granted in February 
1995 for degenerative spondylosis of the dorsal spine and 
lumbar spine syndrome with left sciatic distribution.  

On VA examination in October 1995, more than one year 
following service, the veteran reported neck and shoulder 
discomfort, stating that his back problem was aggravating him 
all the way to the shoulders and the neck.  The veteran's 
back was examined, and the diagnosis was low back pain 
syndrome, resolved.  X-ray examination of the cervical spine 
was negative for abnormality.  Early degenerative arthritis 
of the thoracic spine was noted and the lumbar spine was 
normal.

On VA examination in July 2000, the veteran complained of 
pain, weakness and lack of endurance.  He stated his symptoms 
were "horrible," occurring 6 to 8 times a year, and lasting 
3 to 4 days.  He stated that he could not lift more than 10 
to 15 pounds at a time.  Examination of the lumbar spine 
showed painful motion on extension.  There were no muscle 
spasms, fatigue or tenderness.  Straight leg raising on the 
right was limited to 40 degrees and 70 degrees on the left.  
Flexion was to 60 degrees with pain at 60 degrees.  Extension 
was 30 degrees with pain at 30 degrees.  Range of motion was 
limited by pain and lack of endurance.  There was no fatigue 
weakness or incoordination.  X-ray examination of the lumbar 
spine showed mild disc space narrowing at L4-5 and L5-S1.  An 
MRI of the lumbar spine provided by the veteran showed minor 
central disc bulge to L4-5.  X-ray examination of the 
thoracic spine showed degenerative changes.  Diagnosis showed 
established degenerative spondylosis thoracic with 
degenerative disc disease of the lumbar spine.  The examiner 
noted that the veteran worked as a letter carrier and his job 
did not involve picking up heavy objects.  Exacerbation of 
his back pain was about 2 to 3 times a month at which time he 
took light duty.  

A September 2000 VA MRI of the cervical spine noted the 
veteran's history of tingling in the hands and neck pain.  
The impression was moderate to severe cervical canal stenosis 
with some degree of compromise and compression suggested.  

On VA examination in September 2004, the veteran noted that 
his neck pain began when he was working at the post office, 
started doing elevated work with his arms, and noticed the 
pain beginning in his mid-to-upper cervical spine region.  He 
denied any injury to the neck either during the military or 
after.  On examination of the thoracic spine, it was 
nontender to palpation with vague discomfort of the lower 
lumbar region around L4-5 without specific point tenderness.  
Forward flexion was to 70 degrees, extension to 20 degrees.  
Flexion and rotation was to 30 degrees bilaterally.  He had 
negative straight leg raises bilaterally.  The examiner 
reviewed the claims file.  Motor strength in the lower 
extremities was 5/5.  The veteran had a normal gait without 
assistive device for ambulation.  The examiner noted that the 
veteran did not have any decreased range of motion, 
fatigability, or incoordination during repetitive motions and 
testing.  X-ray examination revealed degenerative disk 
disease at C3 through C6 and the MRI was reviewed.  X-ray 
examination of the thoracic spine showed mild degenerative 
disk disease throughout the thoracic spine region with no 
obvious listhesis or healed fractures.  The cervical spine 
also had no obvious healed fractures, nor did the lumbar 
spine.  The lumbar spine revealed degenerative disk disease 
at L2-3 with osteophyte attempting to bridge this level 
anteriorly and L5-S1 facet arthropathy which was 
significant/moderate.  The lumbar spine showed posterior disk 
bulge at L4-5 and L5-S1.  There was no evidence of 
significant spinal stenosis on CT scan.

The diagnoses were degenerative disk disease with spinal 
stenosis of the cervical spine, degenerative disk disease, 
mild of the thoracic spine, and degenerative disk disease 
with disk bulging of the lumbar spine.  The examiner noted 
that the veteran also had some degenerative spondylosis of 
the dorsal spine with low back pain syndrome.  The examiner 
noted that the veteran stated that he had neck pain in 1994, 
but did not really complain about it until 1996 when he had 
an MRI.  He complained of pain through his cervical, thoracic 
and lumbar spine.  He stated that he worked a full-time job 
with the post office and had to take off three or four days 
per year due to flare-ups.  He had decreased range of motion, 
increased fatigability and increased incoordination during 
these flare-ups, but during his daily flare-ups he was able 
to continue doing the activities of daily living without 
missing work.  The examiner noted that he did not see any 
evidence of spasm or weakness, said he had painful motion on 
motion of his cervical, thoracic and lumbar spine, and he did 
have some mild tenderness on the lower lumbar region in the 
area of the L4-5 with deep palpation with no specific point 
tenderness.  Sensory and motor examination were included, 
with motor strength being intact in upper and lower 
extremities at 5/5 and with sensation intact in all 
distributions of the upper and lower extremities to light 
touch.  

The examiner concluded that at this time, following 
discussion with the veteran, and review of the claims file, 
he did not find any objective evidence of a reason why the 
cervical spine ailment would be related to active service.  
He added that it was less likely as not that the cervical 
spine problem was related to active service based on review 
of the records and discussion with the veteran and 
examination, and that it was not related to the degenerative 
spondylosis of the dorsal spine with low back pain syndrome.  
Rather, these were "separate entities with one not causing 
or being a result of the other."

II.  VCAA - The Duty to Inform and Assist the Veteran.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for service connection and increased ratings in the February 
2001 and October 2001 rating decisions, the March and 
November 2002 statements of the case (SOC), letters sent to 
the veteran in February and August 2004, and in a March 2005 
supplemental statement of the case (SSOC).  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the February and 
August 2004 letters, VA informed the veteran that VA must 
make reasonable efforts to assist a veteran in obtaining all 
evidence necessary to substantiate a claim, such as medical 
records, employment records, or records from other Federal 
agencies.  VA further informed the veteran that as long as he 
provided enough information about these records, VA would 
assist in obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically accomplished in the February and August 2004 
letters to the veteran.  

While the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ in February and August 2004, 
prior to issuance of a statement of the case in March 2005, 
and prior to transfer and certification of the appellant's 
case to the Board, and as described above the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not constitute 
prejudicial error, as the notification requirements of the 
VCAA have been satisfied and the veteran has been provided a 
meaningful opportunity to participate in development of his 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 120-21 
(2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  The veteran has not identified, and the record 
does not show that there are any unobtained records which 
could substantiate the veteran's claims for service 
connection and for increased rating.  VA provided an 
examination of the veteran in July 2004 to include a medical 
opinion on the etiology of the veteran's cervical spine 
disorder.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim for service connection for 
cervical spine disability and for increased rating for a 
lumbar spine disability and to inform the veteran of that 
evidence.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

III.  Service Connection for Cervical Spine Disability.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  38 C.F.R. § 3.303; 38 U.S.C.A. 
§§ 101(16), 1110.  Service connection may also be established 
on a secondary basis for disability that is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2004).

Initially, the Board notes that a cervical spine disorder was 
not noted during service or in the first postservice year.  
The earliest evidence of any neck complaint was on VA 
examination in October 1995 at which time X-ray examination 
of the cervical spine was negative for any abnormality.  The 
evidence does not indicate nor does the veteran claim that 
his cervical spine disorder began in service or was present 
during the first postservice year.  38 U.S.C.A. §§ 1101, 
1110; 38 C.F.R. §§ 3.307, 3.309 (2004).  

The veteran is also claiming that his cervical spine problems 
are related to his service connected dorsal spine disability.  
There is sufficient medical evidence in the claims file to 
conclude that there is no connection between his cervical 
spine disorder and his service connected dorsal spine 
disability.  In making this determination, the Board relies 
on the September 2004 VA opinion as the most probative 
evidence on this question.  The VA examiner concluded that he 
could not find any objective evidence of a reason why the 
cervical spine ailment would be related to active service or 
the dorsal spine disorder; rather, these were separate 
entities with one not causing or being a result of the other.  
Therefore, service connection is not warranted on a secondary 
basis as being caused or aggravated by his service connected 
dorsal spine disability.  38 C.F.R. § 3.310 (2004).  This 
opinion is not contradicted by any other medical evidence.

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that his cervical 
spine condition is related to service or to his service-
connected dorsal spine disability.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2004).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2004).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  There is no evidence to show that the veteran 
possesses the requisite medical training to comment on the 
diagnosis and etiology of his cervical spine disorder.

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for a cervical spine 
disorder.  Here, the determinative issue involves medical 
causation or a medical diagnosis, and consequently competent 
medical evidence is required to support the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2004).

IV.  Increased Rating for Dorsal Spine.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2004).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

In this case, the RO evaluated the veteran's back disability, 
diagnosed as degenerative spondylosis of the dorsal spine 
with low back pain syndrome, as 20 percent disabling pursuant 
to Diagnostic Code 5295, lumbosacral strain, as the most 
closely analogous disability.  See 38 C.F.R. § 4.20 (when an 
unlisted condition is encountered it will be permissible to 
rated under a closely related disease or injury).  In this 
regard, the Board notes that although he exhibited radicular 
symptoms during service, these were apparently resolved by 
the time of the 1995 VA examination and subsequent evaluation 
under the diagnostic code for lumbosacral strain was 
appropriate.  Further, the regulations regarding diseases and 
injuries to the spine have undergone significant revisions 
during the course of this appeal and prior to evaluating the 
veteran's disability, the Board must consider which 
regulations to apply.  Changes in the regulations may be 
applied from the effective date of the new criteria, but only 
the former criteria are to be applied for the period prior to 
the effective date of the new criteria. VAOPGCPREC 3-2000 
(Apr. 10, 2000).  The effective date of the changes in the 
regulations affecting the veteran's disability is September 
26, 2003.  68 Fed. Reg. 51454-51458 Aug. 27, 2003.  

Prior to this date, a rating of 20 percent under Diagnostic 
Code 5295 was for lumbosacral strain with muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating of 
40 percent, the highest rating assignable under this code, 
contemplates severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5295 (2002).  The veteran is 
appropriately rated 20 percent for complaints of pain on 
limitation of motion; however, none of the criteria are shown 
for the higher or 40 percent evaluation.  

The veteran may also be rated under Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  A 10 percent 
rating contemplates slight limitation of motion.  A 20 
percent rating contemplates a moderate limitation of motion.  
A 40 percent rating, the highest assignable under this code, 
contemplates a severe limitation of motion of the lumbar 
spine.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 
(2002).  However, some slight limitation of motion, the Board 
finds that because the veteran's primary complaint is one of 
chronic pain, he is most appropriately rated under Diagnostic 
Code 5295 which contemplates pain on motion.  A rating under 
both would be impermissible as pyramiding.  See 38 C.F.R. 
§ 4.14 (evaluation of the same manifestations of disability 
under different diagnoses is to be avoided).  The Board has 
considered all possible diagnostic codes which provide for a 
higher rating; however, the veteran has not shown any 
residuals of fractured vertebra, or ankylosis of the spine 
which would permit a higher evaluation under any of the 
diagnostic codes contemplating those criteria.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Codes 5285 through 5289.  
Symptoms of neuropathy are also not shown and evaluation 
under Diagnostic Code 5293 for intervertebral disc syndrome 
would not be appropriate.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
the diagnostic code under which the veteran's back disability 
is being evaluated already contemplates pain, and 
specifically painful motion.  In this regard, the Board notes 
that on the recent VA examination while the veteran reported 
pain on motion he was able to work a full time job with only 
three or four days off per year due to flare-ups during which 
time he had decreased range of motion, increased fatigability 
and increased incoordination, but during his daily flare ups 
he was able to continue doing the activities of daily living 
without missing work.  Further, although there was limitation 
of motion due to pain in the July 2000 examination, there was 
no fatigue, weakness or incoordination.  He is adequately 
compensated for his functional limitation from his pain at 
his current rating.  

Effective September 26, 2003, the general formula for 
evaluating orthopedic disability was changed significantly.  
68 Fed. Reg. 51454-51458  Aug. 27, 2003.  The General Rating 
Formula for Diseases and Injuries of the Spine (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Unfavorable ankylosis of the entire spine, 100 
percent.  Unfavorable ankylosis of the entire thoracolumbar 
spine, 50 percent.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, 40 percent.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine, 30 percent.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, 20 percent.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, 10 percent.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  Note (4): Round each 
range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments,  which will be rated as a single 
disability.  5235 Vertebral fracture or dislocation, 5236 
Sacroiliac injury and weakness, 5237 Lumbosacral or cervical 
strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or 
segmental instability, 5240 Ankylosing spondylitis, 5241 
Spinal fusion, 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003), 5243 Intervertebral disc 
syndrome.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

A higher evaluation is only possible where there is forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less, or there is ankylosis of the entire thoracolumbar 
spine.  With flexion shown to 70 degrees on the September 
2004 VA examination, a higher evaluation is not warranted.  
As such, he is properly compensated at his current 20 percent 
level of disability.  The Board notes further that the 
general rating formula specifically contemplates that the 
ratings under that formula are to be made "with or without 
symptoms such as pain (whether or not it radiates)..." Thus, 
the Board finds that the veteran's complaints of back pain 
have been taken into consideration in assigning a 20 percent 
rating under the revised spine rating codes.

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  


ORDER

Service connection for cervical spine disorder is denied.

An increased evaluation for degenerative spondylosis of the 
dorsal spine with low back pain syndrome is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

